993 F.2d 878
Resolution Trust Corporation, Conservator for Irving FederalSavings and Loadn Associationv.Beck (Donald), Mick (Peter R.) v. Resort Development Corp.,U.S. Capitol Corp., U.S. Capitol Mortgage Corp., ResortHospitality Corp., Tomlin (Patrick), Payton (Richard W.),Hrisko (William), Wisznat (Helen), Commonwealth Land Title,Perskie & Nehmad; Resolution Trust Corp., Conservator forIrving Federal Savings and Loan Association v. Beck(Donald), U.S. Capital Mortgage
NO. 92-5556
United States Court of Appeals,Third Circuit.
Apr 20, 1993

Appeal From:  D.N.J.,
Pollitan, J.


1
AFFIRMED.